t c memo united_states tax_court donald ertz petitioner v commissioner of internal revenue respondent docket no 20336-04l filed date jaret r coles and terri a merriam for petitioner gregory m hahn and thomas n tomashek for respondent memorandum findings_of_fact and opinion haines judge petitioner filed a petition with this court in response to a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination for through and pursuant to sec_6330 petitioner seeks review of respondent’s determination the issues for decision are whether respondent abused his discretion in sustaining the proposed collection action and whether petitioner is liable for the increased rate of interest on tax-motivated transactions under sec_6621 i r c findings_of_fact some of the facts have been stipulated and are so found the first second third fourth fifth and sixth stipulations of fact and the attached exhibits are incorporated herein by this reference unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure amounts are rounded to the nearest dollar before the tax_reform_act_of_1986 publaw_99_514 sec a 100_stat_2744 subsec c of sec_6621 was designated subsec d the additional interest applies only after date sec_6621 was repealed as of date by the omnibus budget reconciliation act of publaw_101_239 sec b 103_stat_2399 respondent reserved relevancy objections to many of the exhibits attached to the stipulations of fact fed r evid provides the general_rule that all relevant evidence is admissible while evidence which is not relevant is not admissible fed r evid defines relevant evidence as evidence having any tendency to make the existence of any fact that is of consequence to the determination of the action more probable or less probable than it would be without the evidence while the relevance of some exhibits is certainly limited we find that the exhibits meet the threshold definition of relevant continued petitioner resided in lodi california when he filed his petition at the time of trial petitioner wa sec_65 years old he had been married for years and his wife mrs ertz wa sec_58 in petitioner became a partner in tbs durham genetic engineering ltd dge a partnership organized and operated by walter j hoyt iii hoyt from about through hoyt organized promoted and operated more than cattle breeding partnerships hoyt also organized promoted and operated sheep breeding partnerships from to his subsequent removal by the tax_court in through hoyt was the tax_matters_partner of each hoyt partnership from approximately through hoyt was a licensed enrolled_agent and as such he represented many of the hoyt partners before the internal_revenue_service irs in hoyt’s enrolled_agent status was revoked hoyt was convicted of various criminal charges in continued evidence and are admissible the court will give the exhibits only such consideration as is warranted by their pertinence to the court’s analysis of petitioner’s case respondent also objected to many of the exhibits on the basis of hearsay even if we were to receive those exhibits into evidence they would have no impact on our findings_of_fact or on the outcome of this case petitioner asks the court to take judicial_notice of certain facts in other hoyt-related cases and apply judicial estoppel to facts respondent has asserted in previous hoyt- related litigation we will do neither continued dge issued petitioner schedules k-1 partner’s share of income credits deductions etc for and the schedules k-1 reflected petitioner’s shares of dge 85-5’s losses and his cost bases in property eligible for investment_credit petitioner timely filed his and federal_income_tax returns reporting total partnership losses from dge of dollar_figure and dollar_figure respectively petitioner reported continued a judicially noticeable fact is one not subject_to reasonable dispute in that it is either generally known within the territorial jurisdiction of the trial_court or capable of accurate and ready determination by resort to sources whose accuracy cannot reasonably be questioned fed r evid b petitioner is not asking the court to take judicial_notice of facts that are not subject_to reasonable dispute instead petitioner is asking the court to take judicial_notice of the truth of assertions made by taxpayers and the commissioner in other hoyt-related cases such assertions are not the proper subject of judicial_notice the doctrine_of judicial estoppel prevents a party from asserting in a legal proceeding a claim that is inconsistent with a position successfully taken by that party in a previous proceeding new 532_us_742 among the requirements for judicial estoppel to be invoked a party’s current litigating position must be clearly inconsistent with a prior litigating position id pincite petitioner has failed to identify any clear inconsistencies between respondent’s current position and his position in any previous litigation the schedules k-1 for and were issued jointly to petitioner and mrs ertz petitioner and mrs ertz jointly filed their federal_income_tax returns for all relevant years petitioner and mrs ertz also jointly filed the form_1045 application_for tentative refund however the notice_of_determination was addressed only to petitioner to avoid confusion we will address the schedules returns and forms as if they were issued only to petitioner overpayments of tax and received refunds of dollar_figure and dollar_figure respectively petitioner carried back unused investment credits derived from his investment in dge to and and received refunds of dollar_figure dollar_figure and dollar_figure respectively petitioner also carried forward unused investment credits to and of dollar_figure and dollar_figure respectively using those investment credits deductions related to dge and other deductions petitioner reported overpayments and received refunds of dollar_figure and dollar_figure on date respondent issued dge a notice of final_partnership_administrative_adjustment fpaa for its tax_year on date respondent issued dge an fpaa for its tax_year respondent disallowed all losses and cost bases in property eligible for investment_credit claimed by dge and asserted that additions to tax under sec_6653 and and and increased interest under sec_6621 applied to the individual partners hoyt as the tax_matters_partner for dge filed petitions with the tax_court in response to the fpaas dge 5’s cases were consolidated with other hoyt partnerships’ cases in separate docket numbers see shorthorn genetic engg the petition in response to the fpaa was filed at docket no and the petition in response to the fpaa was filed at docket no ltd v commissioner tcmemo_1996_515 the parties stipulated all issues except whether the partnership items were allocated to the partners in accordance with a settlement agreement dated date between hoyt and respondent’s sacramento california appeals_office id the court determined that respondent’s allocation method was appropriate and entered an order and decision in each docket number id each order and decision reflected the determination of various partnership items and stated in pertinent part that the additions to tax under sec_6653 sec_6653 sec_6659 and sec_6661 and the additional interest under sec_6621 formerly sec_6621 which were all mentioned in the notice of final_partnership_administrative_adjustment are affected items as defined in sec_6231 that require factual determinations to be made at the partner level and are not within the court’s jurisdiction in this case on date respondent sent petitioner a form 4549a- cg income_tax examination changes reflecting changes made for petitioner’s through tax years resulting from the orders and decisions entered pursuant to shorthorn genetic engg respondent determined deficiencies in petitioner’s income_tax of dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure respectively respondent did not assert any penalties or additions to tax but determined that petitioner was liable for additional interest on tax-motivated transactions under sec_6621 sec_6621 interest because no penalties or additions to tax were asserted and because respondent assessed the deficiencies in tax and the sec_6621 interest as a computational adjustment no notices of deficiency were issued on date respondent issued petitioner a final notice--notice of intent to levy and notice of your right to a hearing final notice in addition to petitioner’s outstanding tax_liabilities for through the final notice included an unpaid amount of dollar_figure from and interest of dollar_figure and dollar_figure for and respectively the final notice indicated that as of date petitioner owed dollar_figure inclusive of interest on date petitioner submitted a form request for a collection_due_process_hearing petitioner indicated that he would be pursuing an offer-in-compromise based alternatively on doubt as to collectibility with special circumstances or effective tax_administration petitioner also argued that because he had not had a previous opportunity to dispute the imposition of sec_6621 interest it was a proper subject for review in the sec_6330 hearing petitioner’s case was assigned to settlement officer linda cochran ms cochran ms cochran initially scheduled a telephone sec_6330 hearing on date petitioner’s representative terri a merriam ms merriam requested that details regarding petitioner’s and tax years are not in the record the hearing be delayed because of the number of hoyt-related cases her law firm was handling ms cochran did not change the date of the hearing but she extended petitioner’s deadline for producing information to be considered to date on date petitioner submitted to ms cochran a form_656 offer_in_compromise a form 433-a collection information statement for wage earners and self-employed individuals one letter explaining the offer amount and other payment considerations and three letters setting out in detail petitioner’s position regarding the offer-in-compromise petitioner’s letters included several exhibits the form_656 indicated that petitioner was seeking an offer- in-compromise based on either doubt as to collectibility with special circumstances or effective tax_administration petitioner offered to pay dollar_figure to compromise his outstanding tax_liabilities for through on date petitioner submitted an amendment of form seeking to include hi sec_2001 tax_year as part of the offer-in-compromise while the notice_of_determination covered petitioner’s tax_year it does not appear that he sought to include in his offer-in-compromise on the form 433-a petitioner listed the following assets asset current balance value loan balance checking accounts savings accounts fidelity k other stock cash on hand toyota runner toyota pickup yamaha house total dollar_figure big_number big_number big_number big_number de_minimis big_number big_number n a n a -0- -0- n a -0- -0- -0- dollar_figure big_number the reported value of the fidelity sec_401 plan account reflected only percent of its then-current value the reported value of the house reflected an 80-percent quick-sale value petitioner reported gross monthly income of dollar_figure representing petitioner’s and mrs ertz’s pension and social_security payments petitioner also reported the following monthly living_expenses expense item food clothing misc housing and utilities transportation health care taxes income and fica life_insurance other expenses total monthly expense dollar_figure big_number big_number the other expenses represented attorney’s fees petitioner paid to ms merriam’s law firm in connection with the present litigation in the letter explaining the offer amount petitioner stated that he was offering to pay dollar_figure for all hoyt related years to be paid in one lump sum payment this offer fully pays the estimated_tax liability but not interest petitioner indicated that he has suffered four strokes was forced to retire early must visit the doctor twice a month to have his blood pressure checked and must take several medications the letter also included a retirement analysis outlining an estimated dollar_figure needed for home repairs and the purchase of a new car and the likelihood of increased housing and medical costs on account of the aging of petitioner in the remaining three letters petitioner alleged that he was a victim of hoyt’s fraud asserted various arguments regarding the appropriateness of an offer-in-compromise and argued that he was not liable for sec_6621 interest on date petitioner submitted another letter to ms cochran which included exhibits not provided with the date letters on date respondent issued petitioner a notice_of_determination in evaluating petitioner’s offer-in- compromise respondent made the following changes to the values of assets petitioner reported on the form 433-a respondent determined that the value of the sec_401 plan account was dollar_figure instead of dollar_figure the 70-percent value petitioner reported and reduced the estimate of petitioner’s net realizable equity by dollar_figure to dollar_figure to reflect estimated_tax and penalties respondent determined that the house was worth dollar_figure instead of dollar_figure the 80-percent quick-sale value petitioner reported and reduced the value by the dollar_figure outstanding on the mortgage for net realizable equity of dollar_figure respondent determined that the toyota pickup had a quick-sale value of dollar_figure instead of de_minimis and respondent considered only the yamaha 225’s quick-sale value of dollar_figure instead of the fair_market_value of dollar_figure petitioner reported respondent concluded that petitioner had a total net realizable equity of dollar_figure respondent accepted the gross monthly income and expenses petitioner reported on the form 433-a but with one exception respondent reduced the housing and utilities expense to dollar_figure resulting in total monthly expenses of dollar_figure instead of dollar_figure because dollar_figure exceeded petitioner’s gross monthly income of dollar_figure respondent determined that petitioner did not have future disposable income that could fund an offer-in-compromise however respondent determined that petitioner’s mortgage would be paid off in years petitioner’s monthly mortgage payment was dollar_figure and because his current monthly expenses exceeded his income by dollar_figure respondent determined that petitioner would have dollar_figure a month to fund the offer-in-compromise after the mortgage was paid off respondent concluded that over the remaining collection_period there was an amount collectible from retired debt of dollar_figure regarding the possible future increase in expenses outlined in petitioner’s letters respondent determined that these were general projections from the taxpayers’ representative and may never in fact be incurred and thus did not take these into account respondent concluded that petitioner had the ability to pay dollar_figure dollar_figure dollar_figure because petitioner had the ability to pay substantially more than the dollar_figure offered respondent rejected petitioner’s offer-in-compromise based on doubt as to collectibility with special circumstances respondent also rejected petitioner’s effective tax_administration offer-in-compromise based on economic hardship because he had the ability to pay his tax_liability in full finally respondent rejected petitioner’s effective tax_administration offer-in-compromise based on public policy or equity grounds because the case fails to meet the criteria for such consideration regarding sec_6621 interest respondent determined that petitioner has not established why tax-motivated interest was improperly assessed respondent concluded that petitioner did not offer an acceptable collection alternative that all requirements of law and administrative procedure had been met and that respondent could proceed with the proposed collection action in response to the notice_of_determination petitioner filed his petition with this court on date i petitioner’s offer-in-compromise opinion sec_7122 provides that the secretary may compromise any civil case arising under the internal revenue laws whether to accept an offer-in-compromise is left to the secretary’s discretion 447_f3d_706 9th cir affg tcmemo_2004_13 sec_301_7122-1 proced admin regs the regulations under sec_7122 set forth three grounds for the compromise of a tax_liability doubt as to liability doubt as to collectibility or promotion of effective tax_administration sec_301_7122-1 proced admin regs doubt as to liability is not at issue in this case the secretary may compromise a tax_liability based on doubt as to collectibility where the taxpayer’s assets and income are less than the full amount of the assessed liability sec_301_7122-1 proced admin regs generally under the commissioner’s administrative pronouncements an offer-in- compromise based on doubt as to collectibility will be acceptable only if it reflects the taxpayer’s reasonable collection potential revproc_2003_71 sec_4 2003_2_cb_517 in some cases the commissioner will accept an offer-in- compromise of less than the reasonable collection potential if there are special circumstances id special circumstances are circumstances demonstrating that the taxpayer would suffer economic hardship if the irs were to collect from him an amount equal to the reasonable collection potential or circumstances justifying acceptance of an amount less than the while petitioner disputes his liability for sec_6621 interest he did not raise doubt as to liability as a grounds for compromise neither on his form_656 nor during the sec_6330 hearing reasonable collection potential due to public policy or equity considerations see internal_revenue_manual irm sec_5 however in accordance with the commissioner’s guidelines an offer-in-compromise based on doubt as to collectibility with special circumstances should not be accepted even when economic hardship or considerations of public policy or equity circumstances are identified if the taxpayer does not offer an acceptable amount see irm sec_5 and the secretary may also compromise a tax_liability on the ground of effective tax_administration when collection of the full liability will create economic hardship or exceptional circumstances exist such that collection of the full liability would undermine public confidence that the tax laws are being administered in a fair and equitable manner and compromise of the liability would not undermine compliance by taxpayers with the tax laws sec_301_7122-1 proced admin regs petitioner proposed an offer-in-compromise based alternatively on doubt as to collectibility with special circumstances or effective tax_administration offering to pay dollar_figure to compromise his outstanding tax_liabilities petitioner argued that collection of the full liability would create economic hardship and would undermine public confidence that the tax laws are being administered in a fair and equitable manner respondent determined that petitioner’s reasonable collection potential was dollar_figure and that petitioner’s offer-in- compromise did not meet the criteria for an offer-in-compromise based on either doubt as to collectibility with special circumstances or effective tax_administration insofar as the underlying tax_liability is not at issue our review under sec_6330 is for abuse of discretiondollar_figure see 114_tc_604 goza v commissioner t c this standard does not ask us to decide whether in our own opinion petitioner’s offer-in- compromise should have been accepted but whether respondent’s rejection of the offer-in-compromise was arbitrary capricious or without sound basis in fact or law 112_tc_19 keller v commissioner tcmemo_2006_ fowler v commissioner tcmemo_2004_163 because the same factors are taken into account in evaluating offers-in- compromise based on doubt as to collectibility with special circumstances and on effective tax_administration economic hardship or public policy and equity we consider petitioner’s separate grounds for his offer-in-compromise together see with the exception of his liability for sec_6621 interest petitioner does not argue that his underlying tax_liability is at issue the sec_6621 interest issue is discussed infra 125_tc_301 ndollar_figure affd 469_f3d_27 1st cir barnes v commissioner tcmemo_2006_150 a economic hardship petitioner asserts that ms cochran abused her discretion by rejecting his offer-in-compromise because there is no indication that so cochran gave any substantive consideration to petitioner’s demonstrated special circumstances or that he would experience a hardship if required to make a full-payment in support of this assertion petitioner argues ms cochran failed to discuss petitioner’s special circumstances in the notice_of_determination ms cochran failed to consider that petitioner’s expenses are currently greater than his income and that those expenses will likely increase and ms cochran improperly valued petitioner’s house sec_301_6343-1 proced admin regs states that economic hardship occurs when a taxpayer is unable to pay his or her reasonable basic living_expenses sec_301 c proced admin regs sets forth factors to consider in evaluating whether collection of a tax_liability would cause economic hardship as well as some examples one of the examples involves a taxpayer who provides full-time care to a dependent_child with a serious long-term illness a second example involves a taxpayer who would lack adequate means to pay his basic living_expenses were his only asset to be liquidated a third example involves a disabled taxpayer who has a fixed income and a modest home specially equipped to accommodate his disability and who is unable to borrow against his home because of his disability see sec_301_7122-1 examples and proced admin regs none of these examples bears any resemblance to this case but instead they describe more dire circumstances 454_f3d_782 8th cir affg 124_tc_165 see also barnes v commissioner supra nevertheless we will address petitioner’s arguments discussion of special circumstances in the notice_of_determination petitioner argues that ms cochran failed to follow proper procedure by not discussing petitioner’s special circumstances what equity was considered in relation to his special circumstances and how the special circumstances affected her determination of his ability to pay petitioner infers that because the special circumstances were not discussed in detail in the notice_of_determination ms cochran failed to adequately take petitioner’s circumstances into consideration we do not believe that appeals must specifically list in the notice_of_determination every single fact that it considered in arriving at the determination see barnes v commissioner supra this is especially true in a case such as this where petitioner provided ms cochran with multiple letters and hundreds of pages of exhibits as discussed below ms cochran considered all of the arguments and information presented to her given the amount of information it would be unreasonable to put the burden on ms cochran to specifically address in the notice_of_determination every single asserted fact circumstance and argument presented the fact that all of the information was not specifically addressed in the notice_of_determination does not indicate an abuse_of_discretion petitioner’s income and future expenses petitioner argues that ms cochran failed to adequately consider his and mrs ertz’s age health and retirement status the likelihood of future increases in medical and housing costs and the need to retain retirement assets to cover the difference between income and expenses petitioner’s argument is not supported by the record on his form 433-a petitioner reported monthly medical_expenses of dollar_figure ms cochran accepted that amount without reservation ms cochran also determined that petitioner and mrs ertz were unable to obtain employment because of their age and medical_condition in determining whether petitioner could fund the offer-in-compromise with future income ms cochran used only the monthly pension income reported on the form 433-a ms cochran determined that petitioner’s monthly expenses exceeded his income and therefore concluded that petitioner could not fund the offer-in-compromise with future income until the mortgage on his home was paid offdollar_figure given her acceptance of the medical_expenses as reported and her conclusion that petitioner would not have future income to fund the offer-in-compromise until the mortgage on his home was paid off we reject petitioner’s assertion that ms cochran failed to consider petitioner’s and mrs ertz’s age health retirement status and current medical costs petitioner’s argument is also unavailing with regard to the likelihood of future increases in medical and housing costs petitioner did not inform ms cochran with any specificity that he would have to pay a greater amount of unreimbursed medical_expenses in the future or that his housing_expenses would increase instead he made general assertions about the increase of medical costs as people age and about the need for some seniors to seek in-home care or nursing home care or to make their house handicapped accessible as reflected in the notice_of_determination ms cochran took into consideration the information petitioner presented but while ms cochran determined that petitioner could not otherwise fund the offer-in-compromise with future income she determined that there was an amount collectible from retired debt because petitioner’s mortgage would be paid off within years ms cochran determined that the amount of the monthly mortgage payment less the deficit between income and expenses could then be applied to petitioner’s outstanding tax_liability concluded that these possible future expenses are general projections from the taxpayers’ representative and may never in fact be incurred the present offer therefore must be considered within the framework of present facts given the information presented to her it was not arbitrary or capricious for ms cochran to ignore these speculative future costs in making her final_determination petitioner also asserts that ms cochran abused her discretion by using the value of petitioner’s sec_401 plan account in her calculation of his reasonable collection potential petitioner argues that he must retain the sec_401 plan account to pay future increases in expenses because his income is insufficient to cover even his current expenses as discussed above petitioner’s assertions regarding future expenses are speculative and unsupported and it was not arbitrary or capricious for ms cochran to ignore such costs however even assuming arguendo that petitioner’s expenses will increase we would not find that ms cochran abused her discretion by factoring in petitioner’s sec_401 plan account to determine his reasonable collection potential while it is uncontested that petitioner’s expenses currently exceed his income petitioner ignores the fact that some of the expenses allowed by ms cochran are only temporary ms cochran determined that petitioner’s mortgage would be paid off within years a fact petitioner does not dispute after the mortgage is paid off petitioner’s monthly expenses will decrease by dollar_figure additionally ms cochran allowed petitioner’s other expenses of dollar_figure per month which represented payments petitioner made to ms merriam’s law firm relating to the present litigation there is no indication that this expense will continue once the present litigation has been concluded once these costs cease petitioner will have an additional dollar_figure per month to pay any increased expenses value of petitioner’s house petitioner argues that ms cochran improperly valued his house petitioner also argues that ms cochran failed to take into consideration the need for repairs petitioner’s arguments are not persuasive on his form 433-a petitioner reported that the estimated fair_market_value of his house was dollar_figure with an 80-percent quick-sale value of dollar_figure petitioner’s estimate was based on sales of nearby homes in one of the date letters petitioner listed a variety of problems with the house petitioner did not provide any supporting documentation regarding the need for repairs but instead invited ms cochran to view the house in person other than a broad statement that he needed dollar_figure to pay necessary expenses which also included the purchase of a new car petitioner did not provide estimated costs of the repairs because petitioner did not provide supporting documentation regarding the condition or the value of the house ms cochran did not accept petitioner’s reported value instead she determined a value of dollar_figure on the basis of recent sales of comparable houses petitioner takes exception to ms cochran’s use of sales of comparable houses and asserts that she should have hired a professional valuation expert while an expert might have provided the most reliable opinion of value we do not believe that ms cochran’s failure to seek such an opinion was an abuse_of_discretion notably it appears that petitioner’s estimated value was based on his representative’s comparison of the house with similar houses recently sold and not on an expert’s opinion it was not arbitrary or capricious for ms cochran to value the house in the same manner petitioner believes that despite the lack of supporting documentation ms cochran abused her discretion by not factoring in the cost of repairs petitioner asserts that if ms cochran questioned petitioner’s representations she could have requested more information or accepted petitioner’s invitation to view the house in person given the voluminous information provided to ms cochran we do not believe that she was under an obligation to request more information or to view the house in person the burden was on petitioner to establish that he was entitled to an offer-in-compromise petitioner cannot shift this burden by simply inviting ms cochran to request more information or to view the house in person additionally even assuming arguendo that petitioner’s house valuation should have been accepted we would not find that ms cochran abused her discretion in rejecting petitioner’s offer-in- compromise based on economic hardship on his form 433-a petitioner reported assets with a total value of dollar_figure however petitioner offered to pay only dollar_figure to compromise his outstanding tax_liabilities respondent may accept an offer- in-compromise based on doubt as to collectibility with special circumstances or on effective tax_administration even if the offer is less than petitioner’s reasonable collection potential however given all other considerations discussed herein we do not believe that ms cochran abused her discretion by rejecting an offer-in-compromise that bore no relationship to petitioner’s ability to pay encouraging voluntary compliance with the tax laws we are also mindful that any decision by ms cochran to accept petitioner’s offer-in-compromise based on doubt as to collectibility with special circumstances or effective tax_administration based on economic hardship must be viewed against the backdrop of sec_301_7122-1 proced admin regsdollar_figure see barnes v commissioner tcmemo_2006_150 that section requires that ms cochran deny petitioner’s offer-in- compromise if its acceptance would undermine voluntary compliance with tax laws by taxpayers in general thus even if we were to assume arguendo that petitioner would suffer economic hardship a finding that we decline to make we would not find that ms cochran’s rejection of petitioner’s offer-in-compromise was an abuse_of_discretion as discussed below in our discussion of petitioner’s equitable facts argument we conclude that acceptance of petitioner’s offer-in-compromise would undermine voluntary compliance with tax laws by taxpayers in general b public policy and equity considerations petitioner asserts that there are so many unique and equitable facts in this case that this case is an exceptional circumstance and respondent abused his discretion by not accepting those facts as grounds for an offer-in-compromise in support of his assertion petitioner argues the longstanding nature of this case justifies acceptance of the offer-in-compromise respondent’s reliance on an example in the prospect that acceptance of an offer-in-compromise will undermine compliance with the tax laws militates against its acceptance whether the offer-in-compromise is predicated on promotion of effective tax_administration or on doubt as to collectibility with special circumstances see revproc_2003_71 2003_2_cb_517 irm sec_5 see also barnes v commissioner tcmemo_2006_150 the irm was improper and respondent failed to consider petitioner’s other equitable facts longstanding case petitioner asserts that the legislative_history requires respondent to resolve longstanding cases by forgiving penalties and interest which would otherwise apply petitioner argues that because this is a longstanding case respondent abused his discretion by failing to accept his offer-in-compromise petitioner’s argument is essentially the same one considered and rejected by the court_of_appeals for the ninth circuit in fargo v commissioner f 3d pincite see also keller v commissioner tcmemo_2006_166 barnes v commissioner supra we reject petitioner’s argument for the same reasons stated by the court_of_appeals we add that petitioner’s counsel participated in the appeal in fargo as counsel for the amici on brief petitioner suggests that the court_of_appeals knowingly wrote its opinion in fargo in such a way as to distinguish that case from the cases of counsel’s similarly situated clients eg petitioner and to otherwise allow those clients’ liabilities for penalties and interest to be forgiven we do not read the opinion of the court_of_appeals in fargo to support that conclusion see keller v commissioner supra barnes v commissioner supra respondent’s rejection of petitioner’s longstanding case argument was not arbitrary or capricious the irm example petitioner argues that respondent erred when he determined that petitioner was not entitled to relief based on the second example in irm sec_5 petitioner asserts that many of the facts in this case were not present in the example and therefore any reliance on the example was misplaced petitioner’s argument is not persuasive irm sec_5 discusses effective tax_administration offers-in-compromise based on equity and public policy grounds and states in the second example in the taxpayer invested in a nationally marketed partnership which promised the taxpayer tax benefits far exceeding the amount of the investment immediately upon investing the taxpayer claimed investment tax_credits that significantly reduced or eliminated the tax_liabilities for the years through in the irs opened an audit of the partnership under the provisions of the tax equity and fiscal responsibility act of tefra after issuance of the final_partnership_administrative_adjustment fpaa but prior to any proceedings in tax_court the irs made a global_settlement offer in which it offered to concede a substantial portion of the interest and penalties that could be expected to be assessed if the irs’s determinations were upheld by the court the taxpayer rejected the settlement offer after several years of litigation the partnership level proceeding eventually ended in tax_court decisions upholding the vast majority of the deficiencies asserted in the fpaa on the grounds that the partnership’s activities lacked economic_substance the taxpayer has now offered to compromise all the penalties and interest on terms more favorable than those contained in the prior settlement offer arguing that tefra is unfair and that the liabilities accrued in large part due to the actions of the tax_matters_partner tmp during the audit and litigation neither the operation of the tefra rules nor the tmp’s actions on behalf of the taxpayer provide grounds to compromise under the equity provision of paragraph b i b of this section compromise on those grounds would undermine the purpose of both the penalty and interest provisions at issue and the consistent settlement principles of tefra administration internal_revenue_manual cch sec_5 at big_number ms cochran determined that petitioner’s case is similar to the example some of the most obvious similarities--the year pretty old and that seems to match or correlate to the taxpayer’s circumstances that this was a tefra proceeding that an fpaa was issued they rejected a settlement offer that had been previous-- that the irs had previously made the taxpayers entered litigation for a number of years and--and that there were actions of the tmp that the taxpayer was raising issues of tax-motivated--tmp’s actions as one of his arguments we agree with respondent that the example presents similar circumstances to those in petitioner’s case ms cochran’s testimony accurately reflects those similarities petitioner is correct in asserting that not all the facts in his case are present in the example however it is unreasonable to expect that facts in an example be identical to facts of a particular case before the example can be relied upon the irm example was only one of many factors respondent considered given the similarities to petitioner’s case respondent’s reliance on that example was not arbitrary or capricious petitioner’s other equitable facts petitioner argues that respondent abused his discretion by failing to consider the other equitable facts of this case petitioner’s equitable facts include reference to petitioner’s reliance on bales v commissioner tcmemo_1989_ petitioner’s reliance on hoyt’s enrolled_agent status hoyt’s criminal conviction hoyt’s fraud on petitioner and other letters and cases the basic thrust of petitioner’s argument is that he was defrauded by hoyt and that if he were held responsible for penalties and interest incurred as a result of his investment in a tax_shelter it would be inequitable and against public policy petitioner’s argument is not persuasive while the regulations do not set forth a specific standard for evaluating an offer-in-compromise based on claims of public policy or equity the regulations contain two examples see sec bales v commissioner tcmemo_1989_568 involved deficiencies determined against various investors in several hoyt partnerships this court found in favor of the investors on several issues stating that the transaction in issue should be respected for federal_income_tax purposes taxpayers in many hoyt-related cases have used bales as the basis for a reasonable_cause defense to accuracy-related_penalties this argument has been uniformly rejected by this court and by the courts of appeals for the sixth and tenth circuits see eg 440_f3d_375 6th cir affg tcmemo_2004_279 439_f3d_1243 10th cir affg tcmemo_2004_275 sanders v commissioner tcmemo_2005_163 hansen v commissioner tcmemo_2004_269 c iv examples and proced admin regs the first example describes a taxpayer who is seriously ill and unable to file income_tax returns for several years the second example describes a taxpayer who received erroneous advice from the commissioner as to the tax effect of the taxpayer’s actions neither example bears any resemblance to this case unlike the exceptional circumstances exemplified in the regulations petitioner’s situation is neither unique nor exceptional in that his situation mirrors those of numerous other taxpayers who claimed tax_shelter deductions in the 1980s and 1990s see keller v commissioner tcmemo_2006_166 barnes v commissioner tcmemo_2006_150 of course the examples in the regulations are not meant to be exhaustive and petitioner has a more sympathetic case than the taxpayers in fargo v commissioner f 3d pincite for whom the court_of_appeals for the ninth circuit noted that no evidence was presented to suggest that taxpayers were the subject of fraud or deception such considerations however have not kept this court from finding investors in the hoyt tax_shelters to be liable for penalties and interest nor have they prevented the courts of appeals for the sixth and tenth circuits from affirming our decisions to that effect see 440_f3d_375 6th cir affg tcmemo_2004_279 439_f3d_1243 10th cir affg tcmemo_2004_275 ms cochran testified that she considered all of ms merriam’s and petitioner’s assertions including the numerous letters and exhibits nevertheless ms cochran determined that petitioner did not qualify for an offer-in-compromise the mere fact that petitioner’s equitable facts did not persuade respondent to accept petitioner’s offer-in-compromise does not mean that those assertions were not considered the notice_of_determination and ms cochran’s testimony demonstrate respondent’s clear understanding and careful consideration of the facts and circumstances of petitioner’s case we find that respondent’s determination that the equitable facts did not justify acceptance of petitioner’s offer-in-compromise was not arbitrary or capricious and thus it was not an abuse_of_discretion we also find that compromising petitioner’s case on grounds of public policy or equity would not enhance voluntary compliance by other taxpayers a compromise on that basis would place the government in the unenviable role of an insurer against poor business decisions by taxpayers reducing the incentive for taxpayers to investigate thoroughly the consequences of transactions into which they enter it would be particularly inappropriate for the government to play that role here where the transaction at issue is participation in a tax_shelter reducing the risks of participating in tax_shelters would encourage more taxpayers to run those risks thus undermining rather than enhancing compliance with the tax laws see barnes v commissioner supra c petitioner’s other arguments compromise of penalties and interest in an effective tax_administration offer-in-compromise petitioner advances a number of arguments focusing on his assertion that respondent determined that penalties and interest could not be compromised in an effective tax_administration offer-in-compromise petitioner argues that such a determination is contrary to legislative_history and is therefore an abuse_of_discretion these arguments are not persuasive the regulations under sec_7122 provide that if the secretary determines that there are grounds for compromise under this section the secretary may at the secretary’s discretion compromise any civil liability arising under the internal revenue laws sec_301_7122-1 proced admin regs in other words the secretary may compromise a taxpayer’s tax_liability if he determines that grounds for a compromise exist if the secretary determines that grounds do not exist the amount offered or the way in which the offer is calculated need not be considered petitioner’s arguments regarding the compromise of penalties and interest do not relate to whether there are grounds for a compromise instead these arguments go to whether the amount petitioner offered to compromise his tax_liability was acceptable as addressed above respondent’s determination that the facts and circumstances of petitioner’s case did not warrant acceptance of his offer-in-compromise was not arbitrary or capricious and was thus not an abuse_of_discretion because no grounds for compromise exist we need not address whether respondent can or should compromise penalties and interest in an effective tax_administration offer-in-compromise see keller v commissioner supra information sufficient for the court to review respondent’s determination petitioner argues that respondent failed to provide the court with sufficient information so that this court can conduct a thorough probing and in-depth review of respondent’s determinations petitioner’s argument is without merit generally a taxpayer bears the burden of proving the commissioner’s determinations incorrect rule a 290_us_111 dollar_figure the burden was on while sec_7491 shifts the burden_of_proof and or the burden of production to the commissioner in certain circumstances this section is not applicable in this case because respondent’s examination of petitioner’s returns did not commence after date see internal_revenue_service continued petitioner to show that respondent abused his discretion the burden was not on respondent to provide enough information to show that he did not abuse his discretion nevertheless we find that we had more than sufficient information to review respondent’s determination scheduling of the sec_6330 hearing and deadline for submission of documents petitioner argues that ms cochran abused her discretion by not allowing his counsel additional time to prepare for the sec_6330 hearing and to submit additional documentation once the sec_6330 hearing was scheduled ms cochran refused petitioner’s request to delay the hearing however ms cochran did extend the deadline for submission of documents while petitioner wanted to delay the sec_6330 hearing he does not allege that he was unable to adequately prepare for the hearing additionally petitioner has not identified any documents or other information that he believes ms cochran should have considered but that he was unable to produce because of the deadline for submission given the thoroughness and the amount of information submitted it is unclear why petitioner needed additional time we do not believe that ms cochran continued restructuring and reform act of publaw_105_206 sec c 112_stat_727 abused her discretion by establishing a timeframe for the sec_6330 hearing and the submission of documents efficient collection versus intrusiveness petitioner argues that respondent failed to balance the need for efficient collection_of_taxes with the legitimate concern that the collection action be no more intrusive than necessary see sec_6330 petitioner’s argument is not supported by the record petitioner has an outstanding tax_liability in his sec_6330 hearing petitioner proposed only an offer-in-compromise because no other collection alternatives were proposed there were no less intrusive means for respondent to consider we find that respondent balanced the need for efficient collection_of_taxes with petitioner’s legitimate concern that collection be no more intrusive than necessary ii interest on tax-motivated transactions sec_6621 applies an increased rate of interest on substantial underpayments of tax resulting from tax-motivated transactions for purposes of sec_6621 a substantial_underpayment attributable to tax_motivated_transactions means any underpayment_of_tax attributable to one or more tax-motivated transactions if the amount of the underpayment exceeds dollar_figure sec_6621 tax-motivated transactions include any valuation overstatements within the meaning of former sec_6659 or any sham or fraudulent transaction sec_6621 v in the fpaas issued to dge for and respondent asserted that the individual partners might be liable for sec_6621 interest as reflected in the orders and decisions in shorthorn genetic engg ltd v commissioner tcmemo_1996_515 the tax_court determined that it lacked jurisdiction over sec_6621 interest at the partnership level because such interest was not a partnership_item but an affected_item the difference between partnership items and affected items and the impact this distinction has on our jurisdiction are discussed below respondent issued petitioner a form 4549a-cg in which respondent determined that petitioner was liable for sec_6621 interest respondent did not issue a notice_of_deficiency because he treated the interest as a computational matter petitioner has not previously had the opportunity to dispute his liability for sec_6621 interest therefore we have jurisdiction under sec_6330 to review petitioner’s underlying tax_liability as it relates to sec_6621 interest see also sec_6330 we review the sec_6621 interest issue de novo see 114_tc_604 114_tc_176 however 401_f3d_1136 9th cir affg in part and revg in part tcmemo_2003_150 indicates that our jurisdiction to determine petitioner’s liability for sec_6621 interest in this partner-level proceeding may be limited a tax_court jurisdiction generally the tax_court is a court of limited jurisdiction and we may exercise our jurisdiction only to the extent authorized by congress sec_7442 114_tc_171 85_tc_527 although neither party has contested our jurisdiction jurisdiction may not be conferred upon the court by agreement of the parties see 125_tc_108 115_tc_287 naftel v commissioner supra pincite whether the court has jurisdiction to decide an issue is a matter that this court or a court_of_appeals may decide at any time clark v commissioner supra pincite 119_tc_191 b partnership items versus affected items and the court’s jurisdiction to determine the character of a partnership’s transactions congress enacted the partnership audit and litigation procedures to provide a method to uniformly adjust items of partnership income loss deduction or credit that would affect each partner see tax equity and fiscal responsibility act of publaw_97_248 96_stat_648 the statute makes a distinction between partnership items and nonpartnership_items or affected items the tax treatment of partnership items may be determined only in a partnership-level proceeding while the tax treatment of affected items may only be determined in a partner-level proceeding see sec_6221 97_tc_575 87_tc_1279 87_tc_783 this court has previously held that sec_6621 interest is an affected_item which may require findings_of_fact peculiar to a particular partner and as such cannot be determined in a partnership-level proceedingdollar_figure see eg affiliated equip leasing ii v commissioner supra pincite- n c f energy partners v commissio89_tc_741 in river city ranches ltd v commissioner tcmemo_2003_150 a partnership-level proceeding involving hoyt sheep breeding partnerships the taxpayers argued that the tax_court has jurisdiction over sec_6621 interest at the partnership the taxpayer_relief_act_of_1997 tra publaw_105_ sec_1238 111_stat_1026 amended sec_6226 and expanded this court’s jurisdiction in partnership-level proceedings to include the applicability of any penalty addition_to_tax or additional_amount related to the adjustment of a partnership_item this amendment to sec_6226 is effective only for partnership taxable years ending after date and does not apply to the years at issue in the instant case tra sec_1238 111_stat_1027 level citing affiliated equip leasing ii and n c f energy partners the tax_court concluded that it lacked jurisdiction to decide the applicability of sec_6621 interest in a partnership-level proceedingdollar_figure on appeal the court_of_appeals for the ninth circuit reversed the tax_court on the sec_6621 interest issue river city ranches ltd v commissioner f 3d pincite- the court_of_appeals stated a partnership’s tax items which determine the partners’ taxes are litigated in partnership proceedings--not in the individual partners’ cases sec_6221 the nature of the partnerships’ transactions ie whether or not the transactions were tax_motivated_transactions is a partnership_item as a partnership_item the character of the partnerships’ transactions is within the tax court’s scope of review the tax_court erred in holding that it had no jurisdiction to make findings concerning the character of the partnerships’ transactions for purposes of the sec_6621 penalty-interest provisions accordingly we remand for the court to make such findings emphasis added petitioner resided in lodi california when he filed his petition and absent stipulation to the contrary appeal of this case would be to the court_of_appeals for the ninth circuit like the instant case river city ranches ltd v commissioner tcmemo_2003_150 affd in part and revd in part 401_f3d_1136 9th cir involved tax years ending on or before date thus the expanded jurisdiction under tra did not apply see supra note see also tra sec_1238 because the court_of_appeals for the ninth circuit has held that for purposes of the sec_6621 penalty interest provisions the character of a partnership’s transactions is a partnership_item we will treat the character of dge 85-5’s transactions as if it were a partnership_item for purposes of determining our jurisdiction in this case see id 54_tc_742 affd 445_f2d_985 10th cir both parties argue that in the light of 401_f3d_1136 9th cir sec_6621 interest has both a partnership_item component to be determined at the partnership level and affected_item components to be determined at the partner level the partnership_item component is the character of the partnership’s transactions ie whether the transactions were tax motivated see id pincite4 the affected_item components are what amount of the partner’s underpayment_of_tax is attributable to the partnership’s tax-motivated transactions and whether that underpayment is substantial see sec_6621 the determination that dge 85-5’s transactions were tax motivated is a prerequisite to determining petitioner’s liability for sec_6621 interest essentially the parties ask us to use the findings or lack of findings of the tax_court in shorthorn genetic engg ltd v commissioner tcmemo_1996_515 to determine whether dge 85-5’s transactions were tax motivated in the orders and decisions entered pursuant to shorthorn genetic engg the court explicitly stated that it was not considering the sec_6621 interest issue the opinion and the orders and decisions cannot fairly be interpreted as making findings or determinations regarding whether dge 85-5’s transactions were tax motivateddollar_figure as this case is appealable to the ninth circuit we defer to the ninth circuit’s determination that for purposes of sec_6621 the character of a partnership’s transactions is a partnership_item to be determined at the partnership level see river city ranches ltd v commissioner f 3d pincite4 see also golsen v commissioner supra pincite because this is a partner-level case we do not have jurisdiction to determine dge 85-5’s partnership items including whether its transactions were tax motivated see sec_6221 sparks v commissioner supra pincite maxwell v commissioner supra pincite therefore we cannot determine whether petitioner had substantial underpayments of tax resulting from tax-motivated transactions and shall dismiss for lack of jurisdiction petitioner’s claim regarding sec_6621 interest neither party appealed the tax court’s decision in shorthorn genetic engg ltd v commissioner tcmemo_1996_515 and that decision is now final iii conclusion petitioner has not shown that respondent’s determination was arbitrary or capricious or without sound basis in fact or law for all of the above reasons we hold that respondent’s determination was not an abuse_of_discretion and respondent may proceed with the proposed collection action further we hold that we do not have jurisdiction at the partner level to determine whether a partnership’s transactions were tax-motivated transactions in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we find them to be moot irrelevant or without merit to reflect the foregoing an appropriate order and decision will be entered
